Citation Nr: 1621602	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  14-12 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart disorder, to include ischemic heart disease. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1943 to November 1945 and from August 1950 to August 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


REMAND

The Veteran contends that he has a heart disorder that was caused by his exposure to herbicides during active service.  The Veteran served in the Republic of Vietnam during the Vietnam Era.  Therefore, exposure to Agent Orange herbicides is presumed.  See 38 C.F.R. § 3.307(a)(6).  

As an initial matter, the RO denied service connection for a heart disorder in an August 1978 rating decision.  The Veteran submitted a claim for the issue on appeal in April 2011.  However, in a February 2012 correspondence, the RO advised the Veteran that his claim was being reviewed pursuant to Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  Ischemic heart disease was added to the list of diseases presumptively associated with herbicide exposure in Vietnam.  See 38 C.F.R. § 3.309(e) (2015).  Therefore, new and material evidence is not required, and the claim must be reviewed on a de novo basis.  See Pelegrini v. Nicholson, 18 Vet. App. 112, 125 (2004); Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).

Next, the Board finds that a remand for outstanding records is warranted.  At the Veteran's February 2016 hearing before the Board, he noted that he was being treated by a private cardiologist.  He stated that he had a pacemaker and that he saw the cardiologist every six months.  A review of the record does not reflect that recent treatment records from a private cardiologist have been associated with the evidence of record.  On remand, the Veteran must be asked to identify any private treatment relevant to a heart disorder and an attempt should be made to obtain all identified records.  See 38 C.F.R. § 3.159(c) (2015).

The Veteran was afforded a VA examination in March 2012.  It is noted that the Veteran has an implanted cardiac pacemaker.  No ischemic heart disease or congestive heart failure was found.  

Given the foregoing, the Board finds that a remand is necessary to fully and fairly adjudicate this issue.  An additional examination is needed to determine whether any current heart disability, to include ischemic heart disease, is related to service.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request that he identify or submit any additional pertinent evidence in support of his claim, to include all VA and non-VA medical providers who have treated him for a heart disorder, to include all records from his private cardiologist.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

Regardless of the Veteran's response, the RO must attempt to obtain all relevant VA treatment records. 

All attempts to secure this evidence must be documented in the evidence of record by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine whether any heart disorder is related to his military service.  The electronic claims file must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted.

After a review of the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must 

a) Determine if the record previously or currently indicates a diagnosis of ischemic heart disease, defined as including, but not limited to, myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, coronary spasm, coronary bypass surgery, and/or angina.  

b) For all other heart disorders that are identified on examination or previously noted in the claims file, to include carotid sinus syndrome, the examiner must opine as to whether such disorder is related to the Veteran's active military service, to include as due to in-service exposure to Agent Orange.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.
 
4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

